lN TI~HE SUPREl\/IE COURT OF THE STATE OF DELAWARE

IN THE MATTER oF THE §
PETITION oF WILLIAM J. § No. 355, 2016
wEBB, JR. FoR A leT oF §
MANDAMUS §

Submitted: July 27, 2016
Decided: September l, 2016

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
O R D E R

This 1St day of September 2016, upon consideration of William J. Webb, Jr.’s
petition for a Writ of mandamus and the State’s answer, it appears to the Court that:

(l) Webb seeks to invoke the original jurisdiction of this Court, under
Supreme Court Rule 43, to issue a writ of mandamus ordering a Superior Court judge
to recuse himself from Webb’s appeals of two Court of Common Pleas judgments
and to appoint Webb new counsel. We conclude that Webb’s petition fails to invoke
the original jurisdiction of this Court. Accordingly, the petition must be dismissed

(2) In his petition for a writ of mandamus, Webb contends that the Superior
Court judge presiding over his appeals is related to the attorney who prosecuted him
in the Court of Common Pleas and should therefore recuse himself. Webb also
claims that he is entitled to appointment of new counsel because the attorney who
was appointed to represent him in the Court of Common Pleas and who filed a

motion to stay briefing in the Superior Court is ineffective According to the State,

the Superior Court judge originally assigned to Webb’s appeals is related to the
Court of Common Pleas prosecutor, but a different Superior Court judge is handling
Webb’s appeals.

(3) A writ of mandamus will only issue if the petitioner can show: (i) a
clear right to the performance of a duty; (ii) that no other adequate remedy is
available; and (iii) the Superior Court has arbitrarily failed or refused to perform its
duty.1 “[I]n the absence of a clear showing of` an arbitrary refusal or failure to act,
this Court will not issue a writ of mandamus to compel a trial court to perform a
particular judicial function, to decide a matter in a particular way, or to dictate the
control of its docket.”2

(4) There is no basis for the issuance of a writ of mandamus in this case.
First, while Webb filed his petition pro se, the Superior Court dockets reflect that he
is represented by appointed counsel and has not been granted permission to
participate as co-counsel in his own representation Although Webb’s counsel
recently filed a motion to withdraw, the docket does not reflect that the Superior
Court has ruled on that motion. Webb was without authority to file the instant

petition.3

 

1 In re Bordley, 545 A.2d 619, 620 (Del. 1988).
2 Id.

3 In re Humes, 2006 WL 1547970, at *l (Del. June 5, 2006) (citing In re Haskins, 551 A.2d 65,
66 (Del.l988)).

(5) Second, Webb has not shown he has no other adequate remedy or that
the Superior Court has arbitrarily failed or refused to perform a clear duty to him.
There is no indication in the record that Webb or his counsel has taken any action in
the Superior Court to seek recusal of the Superior Court judge. The Superior Court
dockets reflect that a different Superior Court judge, not the one Webb claims must
recuse himself, is handling motions and correspondence filed by Webb’s counsel
and Webb. The motion to withdraw of Webb’s counsel is currently pending. Webb
has failed to show that he is entitled the issuance of a writ of mandamus.

NOW, THEREFORE, IT IS ORDERED that the petition for the issuance of a
writ of mandamus is DISMISSED.

BY THE COURT:

f\»érgr¢»@(lwél/

Justice m